   Case: 1:17-cv-06221 Document #: 270 Filed: 08/02/19 Page 1 of 4 PageID #:5414




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

____________________________________
                                    )
GEMSHARES LLC,                      )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                    Case No. 1:17-cv-06221
                                    )              Honorable Judge Matthew F. Kennelly
ARTHUR JOSEPH LIPTON and            )
SECURED WORLDWIDE, LLC,             )
                                    )
                  Defendants.       )
____________________________________)


PLAINTIFF’S RESPONSE TO DEFENDANTS’ ATTORNEYS’ MOTION FOR LEAVE
                          TO WITHDRAW

        1.     Plaintiff and Counterclaim Defendant, GemShares LLC (“GemShares”),

respectfully submits this response to the motion of Defendants’ counsel, William Cory Spence,

Jason Wejnert and Alok Parikh (“the Spence Firm”) to withdraw as attorneys of record for

Defendants Arthur Joseph Lipton (“Lipton”) and Secured Worldwide, LLC (“SWW”) (ECF No.

268.)

        2.     For those same reasons set forth in GemShares’ Response to the Spence Firm’s

prior motion to limit its appearance (ECF No. 262) GemShares respectfully requests that the

Spence Firm’s motion be granted only on the conditions that:

               a.      The case should revert to the Court’s most recent Order regarding SWW’s

failure to retain counsel and result in an immediate default final judgment against SWW. (See

ECF No. 249 (“Unless an appearance is filed by 7/17/2019 for defendant Secured Worldwide,

LLC, it will be held in default.”)); and



                                               1
     Case: 1:17-cv-06221 Document #: 270 Filed: 08/02/19 Page 2 of 4 PageID #:5414




                 b.      as a precondition to any future attorney appearing on behalf of Lipton in

this case, the attorney shall first make a motion requesting to make such appearance, and said

motion shall include at least statements under oath by the attorney and Lipton that (i) all financial

and other arrangements (through verdict) have been made in advance of such appearance; and (ii)

acknowledge that under no circumstances will said attorney be permitted to withdraw from the

case for any reason; nor will the requested appearance serve as a basis to delay in any way the

schedule in the case. Further, Lipton shall be obligated to provide a copy of the Court’s order in

that regard to any future attorney he is considering for this case.

          3.     GemShares submits that these requested conditions of withdrawal are consistent

with the Court’s instructions during the July 30, 2019 hearing in this matter (see Exhibit A1, 6:4-

10 (“I’m just going to tell you right now if you want to file a motion to withdraw, you can. You

will have to serve that on Mr. Lipton and Secured Worldwide, and I am not going to extend any

further schedules of any kind in any way, shape, or form by even a nanosecond”).)

          4.     GemShares also notes that consistent with these instructions, the Spence Firm has

submitted a Declaration from Lipton showing that Defendants have been advised of the

consequences of the Spence Firm’s withdrawal. (See ECF No. 268-2, ¶4 (“I have been informed

by counsel that the Court will not extend any future schedules and/or deadlines.”).)

Dated: August 2, 2019            Respectfully submitted,

                                                /s/ Mitchell S. Chaban__________________
                                                Mitchell S. Chaban (ARDC No. 6226667)
                                                LEVIN GINSBURG
                                                180 North LaSalle Street, Suite 3200
                                                Chicago, Illinois 60601
                                                Telephone: 312-368-0100


1
    The Exhibit cited herein is attached to the Declaration of Christine A. Gaddis submitted herewith.
                                                     2
Case: 1:17-cv-06221 Document #: 270 Filed: 08/02/19 Page 3 of 4 PageID #:5414




                                   David E. De Lorenzi
                                   Christopher H. Strate
                                   Christine A. Gaddis

                                   GIBBONS P.C.
                                   One Gateway Center
                                   Newark, New Jersey 07102
                                   Tel: 973-596-4500
                                   Fax: 973-639-6235
                                   Attorneys for Plaintiff
                                   GemShares LLC




                                      3
   Case: 1:17-cv-06221 Document #: 270 Filed: 08/02/19 Page 4 of 4 PageID #:5414




                                CERTIFICATE OF SERVICE
       I, Mitchell S. Chaban, hereby certify that I filed and served PLAINTIFF’S RESPONSE
TO DEFENDANTS’ ATTORNEYS’ MOTION FOR LEAVE TO WITHDRAW via the
Northern District of Illinois’ Electronic Filing System upon the following this 2nd day of August,
2019.

                                                    /s/ Mitchell S. Chaban
                                                    Mitchell S. Chaban



William C. Spence
Alok A. Parikh
Jason M. Wejnert
SpencePC
515 N. State Street
Chicago, Illinois 60654
docketing@spencepc.com
alok.parikh@spencepc.com
Jason.wejnert@spencepc.com

Attorneys for Defendants Arthur Joseph Lipton and
Secured Worldwide, LLC




                                                4
